—Order, Supreme Court, Hew York County, entered July 30, 1971, so far as appealed from, unanimously modified, on the law, without costs and without disbursements, and the motion remanded to Special Term, Hew York County, for further proceedings as set forth in this memorandum. Special Term denied judgment to plaintiff-appellant based on a stipulation of settlement not signed by the individual defendants-respondents but, it is said, in their behalf by attorneys. The extent of authority of the attorneys so to do is not clearly established, and a hearing on this question is required before decision of the *662motion, which was timely made. Concur — McGivern, J. P., Markewich, Nunez, Murphy and Eager, JJ.